*942Defendant also contends that reversal is mandated because of the prosecutor’s failure to give an adequate racially neutral explanation for his peremptory challenge of a black juror (see, Batson v Kentucky, 476 US 79). Since defense counsel failed to raise his Batson challenge until after the jury was sworn, his objection was untimely and this issue has not been preserved for our review (see, People v Harris, 151 AD2d 961).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from judgment of Erie County Court, D’Amico, J. — rape, first degree.) Present — Callahan, J. P., Boomer, Green, Pine and Lawton, JJ.